Citation Nr: 0723329	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-31 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) St. 
Petersburg, Florida.

In connection with this appeal, per her request, the veteran 
was scheduled to appear at a Travel Board hearing in April 
2007.  However, she failed to report for this hearing and 
provided no explanation for her failure to report.  Her 
request for a Travel Board hearing, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d).

In June 2004, the veteran revoked the Power of Attorney for 
the American Legion to represent her before the Board.  The 
veteran is currently unrepresented.


FINDING OF FACT

In July 2007, prior to the promulgation of a decision in the 
appeal, the Board received specific notification from the 
veteran that she was withdrawing the claim with respect to 
her back problems which she had appealed to the Board.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the veteran 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b) and (c) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In a statement received by the Board in July 2007, the 
veteran withdrew her appeal with respect to her claim of 
entitlement to service connection for a back disorder.  Thus, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

ORDER

The claim of entitlement to service connection for a back 
disorder is dismissed.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


